Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 4, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00226-CV



 IN RE METROPOLITAN WATER COMPANY, L.P. AND MET WATER
                VISTA RODGE, L.P., Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               21st District Court
                           Washington County, Texas
                          Trial Court Cause No. 37412

                         MEMORANDUM OPINION

      On March 30, 2022, relators Metropolitan Water Company, L.P. and Met
Water Vista Rodge, L.P., filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Carson Campbell, presiding judge of the 21st
District Court of Washington County, to set aside his March 25, 2022 order directing
relators to produce electronic storage devices for forensic imaging and discovery.
      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also lift our stay
order entered on March 30, 2022 and clarification order entered on April 1, 2022.


                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2